DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed January 27, 2021. Claim 7 has been amended. Claim 10 has been added. No claims have been canceled. Currently, claims 1-10 are pending.
Applicant’s amendment to claim 7 does not overcome the rejection under 35 USC 112, second paragraph presented in the previous Office Action, as explained in the Response to Arguments, infra. Furthermore, the amendment has introduced a new ground of rejection under 35 USC 112, first paragraph, as explained infra.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed with regards to claim 7 have been fully considered but they are not persuasive. The manner in which claims 1 and 7 are drafted does not relate the laser irradiation detected by the detecting unit to the excited radiation emitted by the luminescent sheet in response infra.
Applicant's arguments filed with regards to claim 1 have been fully considered but they are not persuasive.  Applicant asserts by argument and affidavit that the prior art fails to disclose a sheet of luminescent material because it does not conform to the JIS Industrial Term Dictionary meaning of the term “sheet.” 
The declaration under 37 CFR 1.132 filed January 27, 2021 is insufficient to overcome the rejection of claim 1 based upon 35 USC 103(a) as set forth in the last Office action because:  The affidavit is asserting a property of sheets for buildings to have a particular degree of flexibility. It is unclear how the standard for sheets for buildings are applicable to luminescent sheets, when the specification does not suggest that these sheets be used for buildings. The only examples for use of these luminescent sheets are given to include automobiles, bikes, an airplane, goggles or glasses (para. 0049). The specification does not seem to have contemplated the luminescent sheet to conform to a standard implemented for buildings so that it has a degree of flexibility consistent with the JIS Industrial Term Dictionary. 
The claim recitation of sheet must be “given [the] broadest reasonable interpretation consistent with the specification.”1 The specification, however, does not provide a definition of sheet so that we must employ “the ordinary and customary meaning of the term.”2 Merriam-Webster defines sheet as a portion of something that is thin in comparison to its length and breadth.3 Miura disclose that the laser light detecting device can have “substantially any shape,” and shows that .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim has been amended to require that the “laser light source, luminescence sheet, and detector are arranged in this order.” This suggests that they are placed in a line such that the luminescent sheet is between the detector and light source. However, the specification discloses that the detector unit is arranged to detect the emission from the luminescent sheet such that it images the entire surface of the detector (para. 0050) and can be arranged 45° in the horizontal direction relative to 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: There are no elements explaining the relationship of the detection unit with relation to the laser or the detection device, rendering it unclear how the detection unit is able to detect the laser when the detecting device is disclosed as detecting the laser.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (EP 2952861; published September 12, 20 in view of D’Errico et al. (US 2016/0115380; filed September 12, 2013).
Re claim 1, Miura et al. disclose a laser light detecting device capable of detecting laser light irradiation (para. 0015), comprising a luminescence sheet that containing a luminescent material that is to be excited by laser light to emit visible light (para. 0015). Miura et al. disclose implementing a luminescent sheet, but do not disclose it to comprise a thermoplastic resin. In a similar field of endeavour, D’Errico et al. disclose that luminescent sheets comprising a thermoplastic resin and a luminescent material as a structurally strong panel while maintaining good optical performance (para. 0012, 0023). One of ordinary skill in the art would have been motivated to implement the thermoplastic resin and luminescent material of D’Errico et al. in the apparatus of Miura et al. to provide a structurally strong and optically superior panel for detecting laser irradiation.
	Re claim 2, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. Miura et al. further disclose wherein the luminescent material emits light by visible laser light having a wavelength of 380 to 750 nm (para. 0026).
	Re claim 3, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. Miura et al. further disclose wherein the luminescent material emits light by ultraviolet laser light having a wavelength of 380 nm or shorter (para. 0026).
	Re claim 4, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. Miura et al. further disclose wherein the luminescent material emits light by infrared laser light having a wavelengths of 750 nm or longer (para. 0026).
claim 5, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. D’Errico et al. disclose wherein the device has a laminated structure including a transparent plate and the luminescent sheet (para. 0075).
	Re claim 6, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. D’Errico et al. disclose wherein the device has a structure in which the luminescent sheet is interposed between a pair of transparent plates (para. 0075).
	Re claim 7, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. Miura et al. further disclose a detection unit configured to detect laser light irradiation (para. 0015).
	Re claim 10, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above. The claim recites that the sheet is an extruded sheet. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”4 In this instance, while Miura et al. does not disclose the sheet to be extruded, there are no structural characteristics disclosed by applicant to be imparted onto the sheet by virtue of it being extruded.5 Therefore, the teachings of Miura et al.6 disclose the sheet required by the Instant Claim.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miura et al. (EP 2952861; published September 12, 20 in view of D’Errico et al. (US 2016/0115380; filed .
Re claims 8 and 9, Miura et al., as modified by D’Errico et al., disclose the limitations of claim 1, as mentioned above, but do not disclose implementing a notification unit. In a similar field of endeavour, Bolander et al. disclose that may configure a laser detector in particular application such that comprises a notification unit is configured to provide  notification when the detection unit detects a laser and stops providing notification when the detection unit no longer detects laser light (pg. 1, para. 1-3). One of ordinary skill in the art would have been motivated to implement  the notification unit of Bolander et al. in the apparatus of Miura et al., as modified by D’Errico et al., in order to provide alerts to users that laser irradiation has been detected, particularly for invisible wavelengths.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 uSPQ2d 1321, 1329 (Fed. Cir. 2005).
        2 MPEP 2111.
        3 Merriam-Webster.com, Merriam-Webster, 2021.
        4 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); 
        5 See, MPEP 2113 (I).
        6 See also, Response to Arguments, para. 6-7, supra.